department of the treasury internal_revenue_service washington d c government entities division oct uniform issue list legend taxpayer a cccccccceeeceeeteeeeeeeeeeeeeeeeneenes amoune p oo cece eee e cece cece ee eeceeecsuscecerensece dear this is in response to a letter dated date as supplemented by correspondence dated date in which you requested a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code you submitted the following facts and representations under penalty of perjury in support of your request taxpayer a age represents that she received a distribution from ira x totaling amount p taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by sec_408 of the code was due to the death of her spouse of years and the resulting grief from his death taxpayer a further represents that amount p has not been used for any other purpose taxpayer a maintained ira x an individual_retirement_annuity ira under sec_408 of the code with company s acting on the advice of her elder law attorney on date taxpayer a requested a surrender of ira x in order to pay for the cost of a nursing home for her spouse of years on date taxpayer a received a distribution from ira x of amount p and on date she purchased a non-ira certificate of deposit cd with company t in this amount before the expiration of the 60-day rollover period on date taxpayer a’s spouse died taxpayer a’s resulting grief from the loss of her spouse of years affected her ability to make financial decisions including returning amount p back into an ira subsequent to the expiration of the 60-day rollover period on date taxpayer a purchased an ira annuity ira y with company s in amount p based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount p contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the death of her spouse within the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount p from ira x provided all other requirements of sec_408 of the code except the day requirement are met with respect to ira y amount p contributed to ira y on date will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be - distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
